           Case 1:19-cv-05009-JPC Document 15 Filed 02/08/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CORWIN ADAMS,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-5009 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
CITY OF NEW YORK and CORRECTION OFFICER :
COOPER,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The docket in this case reflects that copies of the Court’s orders, dated October 22, 2020,

Dkt. 10, and January 21, 2021, Dkt. 14, which were mailed by the Clerk’s Office to pro se Plaintiff

Corwin Adams at the Collins Correctional Facility in Collins, New York, were returned as not

deliverable.

        Pursuant to Federal Rule of Civil Procedure 41(b), a district court may dismiss an action

sua sponte for failure to prosecute after notifying the plaintiff. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001); Nichols v. Ponte, No. 17 Civ. 2976 (AT) (GWG), 2019 WL

1370751, at * 3 (S.D.N.Y. Mar. 4, 2019), report and recommendation adopted, No. 17 Civ. 2976

(AT) (GWG), 2019 WL 1368070 (S.D.N.Y. Mar. 26, 2019) (“Courts have repeatedly recognized

that dismissal for failure to prosecute is appropriate where a plaintiff effectively disappears by

failing to provide a current address at which he or she can be reached.”) (collecting cases).

        Accordingly, the Court directs Plaintiff to update his address of record by March 5, 2021.

Should Plaintiff fail to comply with this Order, the Court will dismiss the action without prejudice

for failure to prosecute without further notice.

        Because public records indicate that Plaintiff has been paroled and is under the supervision
           Case 1:19-cv-05009-JPC Document 15 Filed 02/08/21 Page 2 of 3


of the Brooklyn 3 Parole Office, the Court will send a copy of this Order and a “Notice of Change

of Address” form to that office.

         The Clerk’s Office is respectfully directed to send both a copy of this Order and the attached

“Notice of Change of Address” form to Brooklyn 3 Parole Office, 15 2nd Avenue, Brooklyn, NY,

11215.

         SO ORDERED

Dated: February 5, 2021                               __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
               Case 1:19-cv-05009-JPC Document 15 Filed 02/08/21 Page 3 of 3




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
